DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status and Formal Matters
This action is in response to pre-appeal  decision of  8/1/2022.
Claims 1-2, 4-8, 16, 23-25,  27-31, 33,  44-53, and 56-58 are pending.
Applicant's election with traverse of group I, claims 1-2 in the reply filed on 10/8/2018 is acknowledged.  
Claims 3-33 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/8/2018.
Claims 1-2, 44-53, 56-58  are being examined.  
The objection to the specification has been withdrawn.
Priority
The instant application was filed 01/24/2018 and is a national stage entry of PCT/US16/43487 having an international filing date: 07/22/2016, which claims priority from provisional application 62196725, filed 07/24/2015.
Claim Objections
Claims 1-2, 44-53, 56-58 are objected to because of the following informalities:  
Claim 1 recites, “obtaining a fixed sample; applying two or more multi-partite probes to the fixed sample, wherein each of the two or more multi-partite probes includes two discrete sub-probe oligonucleotides that adjacently anneal to a contiguous target sequence in a target nucleic acid within the fixed sample, and, wherein one of the sub-probes consists of a DNA oligonucleotide that has a 3'- termination of two RNA bases and the other sub-probe consists of a DNA oligonucleotide that has a 5'-phosphorylation; annealing at least one of the applied two or more multi-partite probes to at least two or more target nucleic acids within the fixed sample without RNA extraction; enzymatically ligating at least one of the annealed 3'-end of the at least one sub-probe consisting of two RNA bases to the  adjacently annealed 5'- phosphorylated end of the sub-probe associated with the multi-partite probe within the fixed sample to create a non-circular target nucleic acid proxy.”  Thus the pre-appeal argues the prior art teachings art solution while the instant claims are  fixed in a tissue.  The specification teaches the method is the same as employed by Wang, F., et al. The Journal of molecular diagnostics: JMD 14, 22-29 (2012) (page 27).  Wang teaches, “cells were placed on slides and fixed in 4% formaldehyde for 60 minutes, followed by protease digestion (2.5 g/mL) at 23°C to 25°C. The cells were then incubated in order at 40°C with the following solutions: target probes in hybridization buffer A [6 SSC (1 SSC is 0.15 mol/L NaCl, 0.015 mol/L Na-citrate), 25% formamide, 0.2% lithium dodecyl sulfate, blocking reagents] for 3 hours;  preamplifier (2 nmol/L) in hybridization buffer B (20% formamide, 5 SSC, 0.3% lithium dodecyl sulfate, 10% dextran sulfate, blocking reagents) for 30 minutes; amplifier (2 nmol/L) in hybridization buffer B at 40°C for 15 minutes; and label probe (2 nmol/L) in hybridization buffer C (5 SSC, 0.3% lithium dodecyl sulfate, blocking reagents) for 15 minutes. After each hybridization step, slides were washed with wash buffer (0.1 SSC, 0.03% lithium dodecyl sulfate) three times at room temperature. For multiplex detection, equimolar amounts of target probes, preamplifier, amplifier, and label probe of each amplification system were used. Chromogenic detection was performed using DAB followed by counterstaining with hematoxylin (AmericanMasterTech Scientific, Lodi, CA.”  The specification continues on page 28 by teaching, “section thickness,  pre-hybridization melting of RNA secondary structure, LISH probe set concentration,  temperature and duration of probe set hybridization, stringency of washing, concentration of Rn12 ligase,  temperature and duration of the ligation step, and 
the method of retrieving ligated LISH probe sets Assay 'signal' is assessed by SYBR green qPCR analysis of correctly paired probe sets.  Thus the specification teaches many things used be optimized or evaluated.  The specification teaches, “A LISH protocol for fixed and permeabilized suspension cells is developed, which is also compatible with downstream analyses such as intracellular cytokine  staining. Sorted cells (or possibly single cells) are then subjected directly to a PCR reaction  (without nucleic acid purification) for high dimensional LISH-seq analysis.”  Thus the metes and bounds of the claim are unclear as the instant claims provide for applying two probes to a fixed sample, annealing and ligating them without a requirement any of these reactants is in solution, while the specification and prior art cited in the specification appear to suggest the method requires permeabilization and use of probes in solution.  
Further claim 1 recites, “wherein target nucleic acid can be detected.”  This is awkward and should be amended to provide a definite or indefinite article prior to target nucleic acid. 
.  Appropriate correction is required.
Response to Arguments
		This is a new grounds of objection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 44-53, 56-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Further the claim 1 in response of 12/23/2021 has been amended to recite  non-circular target proxy moiety.  The response asserts support can be found in pg. 17, In. 10- 30; pg. 20, ln. 28-31; pg. 21, ln. 1-16; pg. 22, ln. 26-31; pg. 23, ln. 1-13; pg. 30, ln. 6-25.  None of the cited portions recite circular or non-circular.  Searching and review of the specification reveal the recitation of, “ For example, in situ methods for sequencing target transcripts (Lee JH et  al., Science (2014); 343(6177):1360-3)., performing proximity ligation (Frei AP et al., Nature Methods (2016); 13(3): 269-75) or circularizing molecular inversion probes on fixed RNA templates (O'Roak BJ et al., Science (2012); 338(6114): 1619-22), may all benefit from the approaches described herein.” (page 37 top).  Thus the specification has positive support for circularizing molecular inversion probes.  Absalan F., Ronaghi M. (2007) Molecular Inversion Probe Assay. In: Bergman N.H. (eds) Comparative Genomics. Methods In Molecular Biology™, vol 396. Humana Press. Pages 315-330) teaches molecular inversion probes have a Gap between the two arms of the nucleic acid.  Thus the specification does not support the breadth of any circularized probes.  
Thus the amendment has introduced new matter.
Response to Arguments
The response begins traversing the rejection by asserting the specification has adequate support in paragraphs 00084 and 0085.  The specification as filed does not provide paragraph numbers.  The cited paragraphs do not recite non-circular or circular.  Thus the cited portions do not support the amendment.  
Thus the rejection is maintained.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 44-53, 56-58 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it lacks a positive active step relating back to the preamble.  The preamble recites a method of detecting and identifying nucleic acid sequences in a sample, however the last positive active step is drawn toe enzymatically ligating at least one of the annealed 3'-end of the at least one sub-probe consisting of two RNA bases to the adjacently annealed 5'- phosphorylated end of the sub-probe associated with the multi-partite probe within the fixed sample to create a non-circular target nucleic acid proxy.  Therefore it is unclear as to whether the method is drawn to detecting and identifying nucleic acid sequences in a sample or enzymatically ligating at least one of the annealed 3'-end of the at least one sub-probe consisting of two RNA bases to the adjacently annealed 5'- phosphorylated end of the sub-probe associated with the multi-partite probe within the fixed sample to create a non-circular target nucleic acid proxy.  Thus it is unclear how the sequence is detected or identified.  
Claim 56 depends from claim 55.  However, claim 55 has been canceled.  Thus the metes and bounds are unclear.
Claims 44-48 recite, “the sample.”  The metes and bounds are unclear if “the sample” finds antecedent basis in “a sample” of the preamble or “the fixed sample” of the obtaining step.  
Response to Arguments
		This is a new grounds of objection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 44-47, 49-50, 56-57  is/are rejected under 35 U.S.C. 103 as being unpatentable over Comanescu (Recent Patents on DNA & Gene Sequences 2012, 6, 22-32), Zhang (Chemical Communications (2003) volume 49, pages 10013-10015), Wang, F., et al. The Journal of molecular diagnostics: JMD 14, 22-29 (2012),  Nilsson (Nature Biotechnology (2000) volume 18, pages 791-793),  Koch (USPGPUB 20100047773), 
The instant claims set forth comprising language.  Thus the broadest reasonable interpretation is the claims allow for additional steps, such as lysing the fixed sample.
The prior art as exemplified below demonstrates that use of fixed samples was known for nucleic acid analysis, including FFPE samples with in situ hybridization.  Further the art recognizes RNA is poorly preserved in fixed samples.  The art recognizes the use of Rnl2 to ligate two probes  of DNA molecules in which the 3’ of a probe having 2 RNA bases and the 5’ end of another probe is phosphorylated for multiplex detection of RNA.  Further the prior art demonstrates that detection of RNA in FFPE samples was known.
Comanescu teaches, “ RNA is notoriously poorly preserved in FFPE tissue.” (abstract). Comanescu  teaches, “RNA has been found to be heavily degraded and fragmented so that only short sequences, approximately 100–200 nucleotides long, can be recognized and amplified.” (page 27 top) Comanescu teaches numerous methods of analyzing RNA and DNA from fixed samples.
Comanescu does not specifically teach applying a sub-probe with two RNA bases at the 3’ end and a second sub probe to anneal within a fixed permeabilized sample.  Comanescu does not specifically teach ligating the two probes in a fixed sample. 
 Zhang teaches multiplex ligation-dependent probe amplification for ultrasensitive multiplexed miRNA detection using ribonucleotide modified RNA (title).  Zhang teaches the method can be used to detect nucleic acids at low concentrations (10013, 2nd column, top).  
Zhang teaches

    PNG
    media_image1.png
    295
    361
    media_image1.png
    Greyscale

Zhang teaches, “Our strategy for multiplexed miRNA detection based on the
MLPA technique is illustrated in Fig. 1. For detection of each miRNA target (such as miRNA 1 and miRNA 2), the probe A and probe B (1A, 1B and 2A, 2B corresponding to miRNA 1 and miRNA 2, respectively) are designed. universal primer-specific sequence used for PCR amplification (green), a target-specific sequence (blue and sky blue) and a stuffer sequence in between (red). The target-specific sequences in probe A and probe B are simply designed to be complementary to the half-sequence of each miRNA target at the 3’- and the 5’-terminal, respectively. T4 RNA ligase 2 is employed in this work to ligate DNA probes due to its high specificity.’ J. Nandakumar and S. Shuman have documented that T4 RNA ligase 2 can effectively catalyze the ligation reactions of 3’-OH RNA and 5'-PO, RNA or DNA, which does not discriminate between RNA
and DNA on the 5/-PO, side of the ligation nick. Moreover, they have also proved that the ligation efficiency achieved by using a DNA probe modified only with 3 or 2 ribonucleotides at the 3'-OH side is similar to that achieved by using an RNA probe, but the ligation efficiency will become much lower upon using a DNA probe modified with only a single 3’-OH ribonucleotide.”” To save on costs, probe A is modified with two ribonucleotides (brown) at its 3’-terminus and probe B is modified with a phosphate group at its 5’-terminus. In the presence of miRNA targets, probe A and probe B hybridize immediately to the adjacent sites of the target sequences and therefore, can be ligated with T4 RNA ligase 2. The ligated DNA probes are then amplified by PCR with fluorescein-labeled primers. The universal primer-specific sequences in probe A and probe B permit simultaneous PCR amplification of different miRNA targets using only one primer pair. For different miRNA targets, the stuffer sequences in probe A and probe B have different length, which are used to modulate the size of PCR products. Therefore, each miRNA target can give rise to an amplification product of unique size, permitting that the PCR products produced by different miRNA targets can be well separated using capillary electrophoresis (CE) and sensitively detected using laser-induced fluorescence.” (10013 bottom 2nd column-10014).
While Zhang teaches the applying, annealing, ligating of multipartite DNA probes with 2 RNA bases at the 3’ end  to  5’ phosphate for multiple detection of miRNA, Zhang does not specifically teach fixed samples.  

    PNG
    media_image2.png
    298
    1006
    media_image2.png
    Greyscale

However, Wang teaches in situ hybridization analysis in formal fixed paraffin embedded tissues.(title)   Wang teaches, “cells were placed on slides and fixed in 4% formaldehyde for 60 minutes, followed by protease digestion (2.5 g/mL) at 23°C to 25°C. The cells were then incubated in order at 40°C with the following solutions: target probes in hybridization buffer A [6 SSC (1 SSC is 0.15 mol/L NaCl, 0.015 mol/L Na-citrate), 25% formamide, 0.2% lithium dodecyl sulfate, blocking reagents] for 3 hours;  preamplifier (2 nmol/L) in hybridization buffer B (20% formamide, 5 SSC, 0.3% lithium dodecyl sulfate, 10% dextran sulfate, blocking reagents) for 30 minutes; amplifier (2 nmol/L) in hybridization buffer B at 40°C for 15 minutes; and label probe (2 nmol/L) in hybridization buffer C (5 SSC, 0.3% lithium dodecyl sulfate, blocking reagents) for 15 minutes. After each hybridization step, slides were washed with wash buffer (0.1 SSC, 0.03% lithium dodecyl sulfate) three times at room temperature. For multiplex detection, equimolar amounts of target probes, preamplifier, amplifier, and label probe of each amplification system were used. Chromogenic detection was performed using DAB followed by counterstaining with hematoxylin (AmericanMasterTech Scientific, Lodi, CA.”  
Nilsson teaches enhanced detection and distinction of RNA by enzymatic probe ligation (title).  Nilsson teaches, “It was recognized early on that the T4 DNA ligase can ligate DNA oligonucleotides hybridizing to RNA strands5,6. RNA-templated ligation of DNA probes has been used to generate molecules, amplifiable by polymerase chain reaction (PCR) by means of general sequences present at the remote ends of a pair of ligation probes7. The method has been applied to detect viral RNA extracted from clinical and archival specimens with increased sensitivity compared to nested reverse transcription (RT)-PCR8,9. RNA-templated ligation of RNA probes has been used for detection of transcripts in experiments where ligation products were amplified by the Qβ replicase10. It is thus possible to substitute RNA-templated ligation of either DNA or RNA probes for an RT step before amplification.”(791, 2nd column, 2nd paragraph). In figure 1, Nilsson teaches two probes that are enzymatically ligated together to detect RNA.  
Nilsson teaches, “Ligase-mediated gene detection could therefore provide highly sensitive and accurate ligase-mediated detection and distinction of RNA sequence variants in solution, on DNA microarrays, and in situ.” 791, 2nd column, 1st  paragraph).
Nilsson teaches, “RNA-templated ligation of RNA probes has been used for detection of transcripts in experiments where ligation products were amplified by the QB replicase!”. It is thus possible to substitute RNA-templated ligation of either DNA or RNA probes for an RT step before amplification. However, no analysis has been presented of optimal reaction conditions for RNA-templated DNA ligation, and it is not known how well probe ligation reactions can discriminate among variants of RNA target sequences. We found that under low-salt and low-ATP conditions, high concentrations of T4 DNA ligase efficiently joined DNA oligonucleotides, hybridized in juxtaposition on RNA target strands (M.N., manuscript in preparation). In order to determine if probe ligation reactions can be used to distinguish RNA sequence variants, a set of four in vitro transcripts of amplified synthetic oligonucleotides were prepared that differed in one centrally located position.” (page 791, last paragraph).
Nilsson teaches the use of nM concentrations of reactants for the analysis.  Thus Nilsson teaches the use of two or more copies of multipartite probes (experimental protocol).
Koch teaches, “ 0347] In Situ Detection of RNA Using a Turtle Probe  [0348] In situ detection of EBER1 (Epstein-Barr Early Region) RNA in paraffin embedded formalin fixed human tonsil tissue infected with Epstein-Barr virus (EBV) (see FIG. 5). Pretreatment: The formalin fixed paraffin embedded tissue was deparaffinized with xylene for 2.times.10 minutes and then washed in an ethanol series of 99%, 85%, 70% to remove residual xylene. The tissue was then dehydrated and air dried at room temperature. The tissue was treated with 0.05% pepsin (Sigma) dissolved in 0.1 M HCl for 15 minutes at 37.degree. C. The pepsin treatment was terminated by submerging the slide in wash buffer (0.1 M Tris-HCl, 0.15 M NaCl and 0.05% Tween-20). The tissue was refixed in 0.4% paraformaldehyde in 1.times.PBS for 20 minutes, and washed in wash buffer for 5 minutes at 37.degree. C. and dehydrated and air dried at room temperature. [0349] Probe Hybridization : A Hybridization mixture containing: 0.1 .mu.M EB1-turtle probe, 20% formamide, 2.times.SSC, 0.2 .mu.g/.mu.l BSA, 5% glycerol, and 0.2 .mu.g/.mu.l carrier DNA was added to the slide and covered with a cover glass. The cover glass was sealed to the slide with heat resistant glue. The slide was heated for 2 minutes at 95.degree. C., cooled to 37.degree. C. and incubated at that temperature for 30 minutes. After hybridization, the slide was washed in 2.times.SSC with 0.05% tween-20 for 5 minutes at 37.degree. C., in wash buffer for 5 minutes at 37.degree. C., and finally dehydrated and air dried at room temperature. Hybridization could be performed at 37.degree. C. without first heating to 95.degree. C., but heating to 95.degree. C. has been found to increase the number of signals. Carrier DNA or RNA may not always be required, but often seems to increase the number of signals.  [0350] Probe ligation: An advantage of using a turtle probe is that this probe contains its own ligation template, so that probe-ligation is performed on this self-contained DNA template, rather than using the target RNA as template. This probe design will be preferred is most cases since DNA ligation using an RNA template is much less efficient than DNA ligation using a DNA template (compare FIGS. 5 and 7).  [0351] Ligation of the probe was performed in a mixture containing: 1.times.T4 DNA ligase buffer (Fermentas), 0.2 .mu.g/.mu.l BSA, and 0.1 U/.mu.l T4 DNA ligase (Fermentas) for 30 minutes at 37.degree. C. After incubation with the ligase mixture, the slide was washed in wash buffer for 5 minutes at 37.degree. C. “
Thus the art demonstrates the use of  MLPA to detect nucleic acids in samples and their ability to detect short nucleic acids at low concentrations.  The art teaches RNA and DNA in fixed samples are often fragmented and degraded.  The art demonstrates rnl2 increases ligation efficiency relative to other ligases by use of two ribonucleotide bases at 3’ end of one probe to the 5’ end of another probe.  Further the prior art suggests and teaches the use of ligases in situ to detect nucleic acid based on context in cells.  Further the art teaches in situ hybridization to RNA.  Thus the claims are nothing the obvious combination of known art.  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to perform the method of Zhang  in situ in fixed cells by applying the probes and rnl2 ligase to the permeabilized sample.  The artisan would be motivated to apply Zhang’s method to a fixed sample to target short sequence and minimizes issues associated with degradation of nucleic acids in fixed samples.  The artisan would further be motivated to use the method of Zhang as the art demonstrates it detects low concentrations of nucleic acids in samples due to the increased efficiency of rnl2 relative to other ligases.  The artisan would have a reasonable expectation of success as Wang, Koch  and Nilsson demonstrates fixes cells for analysis in situ by probe ligation was known.  
With regards to claim 2 and 50, Zhang teaches nucleic acid amplification by PCR which releases the target proxy from the target (figure 1).  
With regards to claim 44-45, 47 Comanescu, Koch and Wang teach fixation by formalin to preserve in tissues and cells (for example Koch  example 3, 3).
With regards to claim 46, Comanescu teaches alcohol fixatives (page 26, 1st column)
With regards to claim 47, Koch teaches Formalin fixed samples (example 5).
With regards to claim 49, Koch teaches formalin fixed sample. Koch teaches, “(e.g. on RNA targets or on DNA targets containing modifications resulting from degradation, preparation, or fixation, such as e.g. addition of mono-methylol (--CH.sub.2OH) groups to the bases of the nucleic acids, resulting in dimerization of adenine groups by methylene bridging).”  Thus Koch recognizes fixed sample are have degraded RNA relative to a fresh sample.  
With regards to claim 56, Zhang teaches, “each miRNA target can give rise to an amplification product of unique size, permitting that the PCR products produced by different miRNA targets can be well separated using capillary electrophoresis (CE) and sensitively detected using laser-induced fluorescence.” (page 1014, bottom 1st column).  
With regards to claim 57, Nilsson teaches, “Ligation of probes hybridized to RNA target molecules will permit in situ detection of variants of RNA sequences, and the same mechanism could greatly improve both sensitivity and sequence specificity in quantitative studies of gene expression.”(page 793, 1st column, top)
Response to Arguments
It is first noted the pre-appeal attacks the references individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The pre-appeal traverses rejection asserting the art of Zhang requires the sample to be isolated in solution, while the claims require the nucleic acid is in a fixed sample.  This argument has been thoroughly reviewed but is not considered persuasive as Koch, Wang, and Nilsson specifically teach or suggest the in situ use of ligation dependent assays.  Further it is noted the instant specification relies on the teachings of Wang for the in situ aspect of the disclosure.  Thus the art of record is at least as enabling as applicant’s specification.  Finally it is noted the instant specification teaches, as it relies on Wang,  the annealing and ligation are done in solution in the permeabilized fixed cell. 
The response further asserts the method of Zhang would not work in situ.  This argument has been thoroughly reviewed but is not considered persuasive as Koch, Wang, and Nilsson suggest that it would work in a formalin fixed sample.  Further the claims are not limited to in situ, but in a formalin fixed sample, which would include a formalin fixed homogenized sample or otherwise lysed.  
The response continues by noting the teachings of Nilsson and Koch  which are different from those of the claims.  However, the rejection does not rely on the differences raised.  This argument has been thoroughly reviewed but is not considered persuasive as the art of Zhang teaches all the limitations of the assay, except that it is done in a formalin fixed sample or in situ, which Nilsson specifically suggests.  Further Koch demonstrates the ligation of two probes in a formalin sample for detection and identification of nucleic acids.  While Wang teaches the in situ method of the application. 
Thus the rejection is maintained.
Claims 50-52, is/are rejected under 35 U.S.C. 103 as being unpatentable over Comanescu (Recent Patents on DNA & Gene Sequences 2012, 6, 22-32), Zhang (Chemical Communications (2003) volume 49, pages 10013-10015), Wang, F., et al. The Journal of molecular diagnostics: JMD 14, 22-29 (2012),  Nilsson (Nature Biotechnology (2000) volume 18, pages 791-793),  Koch (USPGPUB 20100047773), as applied to claims 1-2, 44-47, 49-50, 56-57   above, and further in view of Ke (Nature methods (2013) volume 10, pages 857-863).
The teachings of Comanescu, Zhang,  Nilsson, Wang, and Koch are set forth above.  
While Comanescu, Zhang,  Nilsson, Wang, and Koch teach detecting two or more variants of a target nucleic acid by hybridization of a probe with a 3’ at least two RNA bases with the 5’ phosphorylated end of the other probe, they do not specifically teach the use of RNase .
However, Ke teaches in situ sequencing for RNA preserved in tissues and cells (title abstract).  Ke teaches, “The application of next-generation sequencing technology to RNA sequencing has provided a more comprehensive view of the RNA content of cells than previous techniques2” (page 857, 1st column last paragraph).  Ke teaches, “Here we show that sequencing chemistry can be applied in situ for analysis of up to four-base-pair fragments in single mRNA molecules in the unperturbed context of fixed cells and tissues. Our method is based on padlock probing, rolling-circle amplification (RCA) and sequencing-by-ligation chemistry9–13 (Fig. 1).”   Ke teaches release of ligated probe by RNase H and 20% formamide (Barcode padlock probing). 
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to release the target complementary probes from the target by use of RNAse or Formamide.  The artisan would be motivated to release the target nucleic acid complementary probe to allow for further analysis of the  sequence including amplification and sequencing.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to release the target complementary sequence and further analyzing it.  
Ke teaches the cells were fixed with paraformaldehyde and washed with ethanol (page 862, 1st column).  
With regards to claim 2,  Ke teaches releasing probes from the cells by use of formamide (page 862, 2nd column, bottom). 
With regards to claim 50, Ke teaches releasing probes from the cells by use of formamide (page 862, 2nd column, bottom).
With regards to claim 56, Ke teaches sequencing (figure 1)
Response to Arguments
The response traverses the rejection asserting the assay of Ke is different.  This argument has been thoroughly reviewed but is not considered persuasive as Rnase H or formamide would denature any DNA hybridized to RNA or any other nucleic acid.  Thus this argument is not persuasive.  
Claims  48, is/are rejected under 35 U.S.C. 103 as being unpatentable over Comanescu (Recent Patents on DNA & Gene Sequences 2012, 6, 22-32), Zhang (Chemical Communications (2003) volume 49, pages 10013-10015), Wang, F., et al. The Journal of molecular diagnostics: JMD 14, 22-29 (2012),  Nilsson (Nature Biotechnology (2000) volume 18, pages 791-793),  Koch (USPGPUB 20100047773), as applied to claims 1-2, 44-47, 49-50, 56-57   above, and further in view of Hogan (US2011/0256530).
The teachings of Comanescu, Zhang,  Nilsson, Wang, and Koch are set forth above.
While Comanescu, Zhang,  Nilsson, Wang, and Koch teach the use of fixed samples. Zhang, Nilsson, and Koch do not specifically teach fixing by non-formalin agents.
Hogan teaches, “{0034] The present invention relates to methods for reducing polynucleotide degradation and/or protein degradation during sample fixation. While fixation generally occurs by formalin, the present invention contemplates the use of degradation inhibitors with any fixative. Examples of non-formalin fixative include, but are not limited to, aldehydes, mercurials, alcohols, oxidizing agents, picrates, and an alcohol fixative.” 
With regards to claim 48, Hogan teaches the use of blood cells as a biological sample (0027).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to fix cells in suspension such as blood.  The artisan would be motivated as Hogan teaches fixation as well as the use of blood samples.  The artisan would have a reasonable expectation of success as the artisan is merely fixing a known sample that is in suspension (blood cells).
Response to Arguments
The response does not address the rejection of claim 48.
Claims   53  is/are rejected under 35 U.S.C. 103 as being unpatentable over Comanescu (Recent Patents on DNA & Gene Sequences 2012, 6, 22-32), Zhang (Chemical Communications (2003) volume 49, pages 10013-10015), Wang, F., et al. The Journal of molecular diagnostics: JMD 14, 22-29 (2012),  Nilsson (Nature Biotechnology (2000) volume 18, pages 791-793),  Koch (USPGPUB 20100047773), as applied to claims 1-2, 44-47, 49-50, 56-57     above, and further in view of Kratz (US2014/0147855)
The teachings of Comanescu, Zhang,  Nilsson, Wang, and Koch are set forth above.
While Comanescu, Zhang,  Nilsson, Wang, and Koch teach the use of FFPE fixed samples and sectioning. They do not teach the use of sections of 1-100 microns
However, Kratz teaches the use of 10 micron FFPE samples for the isolation of RNA.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to section the FFPE samples to 10 microns for use in the method of Comanescu, Zhang,  Nilsson, Wang, and Koch.  The artisan would be motivate to use 10 micron samples to determine if the method of H Comanescu, Zhang,  Nilsson, Wang, and Koch allowed for similar results as methods requiring isolation of RNA such as those taught by Kratz.  The artisan would have a reasonable expectation of success as the artisan is merely cutting known fixed specimens to known sizes.
Response to Arguments
The response traverses the rejection asserting Kratz does not teach all the limitations of the claims.  This argument is not persuasive as the rejection is an obviousness type rejection and the art of Comanescu, Zhang,  Nilsson, Wang, and Koch teach all the limitations not taught by Kratz.  
Claims  58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comanescu (Recent Patents on DNA & Gene Sequences 2012, 6, 22-32), Zhang (Chemical Communications (2003) volume 49, pages 10013-10015), Wang, F., et al. The Journal of molecular diagnostics: JMD 14, 22-29 (2012),  Nilsson (Nature Biotechnology (2000) volume 18, pages 791-793),  Koch (USPGPUB 20100047773),  as applied to claims 1-2, 44-47, 49-50, 56-57 above, and further in view of Cuppoletti (WO2009039202).
The teachings of Comanescu, Zhang,  Nilsson, Wang, and Koch are set forth above.
While Comanescu, Zhang,  Nilsson, Wang, and Koch teach the use of fixed samples. Comanescu, Zhang,  Nilsson, Wang, and Koch do not specifically teach stamping of the ligated target nucleic acid proxy onto a target surface and amplifying the target nucleic acid proxy, and hybridizing the amplified product with multicolored fluorescent oligonucleotides.
However Cuppoletti teaches, “[0002] The present application relates generally to polymer microarrays and methods for fabricating polymer microarrays. In particular, the application relates to hydrogel based microarrays fabricated by a nanostamping process.”
Cuppoletti teaches, “0014] Specific molecules can spontaneously arrange on various surfaces forming two-dimensional mono-molecular layers called self-assembled monolayers (SAMs). Patterned DNA SAMs can be used as templates for a novel printing technique for organic materials called Supramolecular NanoStamping (SuNS). Supramolecular NanoStamping (SuNS) is a newly developed stamping technique that enables the transfer of spatial together with chemical information from a template containing DNA features to a secondary substrate. (Yu AA et al. J. Mater. Chem., (2006) 16, 2868 - 2870). This method, like the DNA/RNA information transfer, uses the reversible assembly of DNA double strands as a way of transferring patterns from a surface to another. The method relies on the biochemical ability of DNA to replicate and avoids the reproducibility problems associated with traditional monomer-by monomer chemical synthesis of nucleic acids to generate microarrays. One of the main advantages of SuNS is that multiple DNA strands each encoding different information can be printed at the same time in parallel. (Yu AA et al. Nano Lett. 2005 Jun;5(6):1061-1064).”
Cuppoletti teaches amplifying of target prior to stamping or after stamping (0077 and 0107).
Cuppoletti teaches multiple labels for labeling oligonucleotides (0124)
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to stamp the ligated target nucleic acid proxies produced by the method of Comanescu, Zhang,  Nilsson, Wang, and Koch to a target surface  and amplifying the target nucleic acid proxy and labeling amplified products with multiple fluorescent colored oligonucleotides.  The artisan would be motivated to provide replicates of the target nucleic proxies for further assays.  The artisan would have a reasonable expectation of success as the artisan is merely using known method to stamp, amplify and hybridize.  
Response to Arguments
The response traverses the rejection asserting the art of Cuppoletti for attaching a polymer attempting to differentiate a polymer from DNA.  This argument has been thoroughly reviewed but is not considered persuasive as the instant specification states, “The SuNS methodology was extended to enzymatically 'replicate' DNA microarrays the size of microscope slides (Cuppoletti, A. & Larman, H.B. (See e.g., Patent:  PCT/US2008/076717, 2009)).”  This is the publication the instant claims rely for support.  Thus the arguments are not consistent with the specification.
Summary
No claims are allowed.
Bosso (Formalin-Fixed Paraffin-Embedded Tissues: Methods and Protocols, Methods in Molecular Biology, vol. 724, 2011, pages 161-180) may be of interest in this case.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634